Exhibit 10.88
 
NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH IT IS CONVERTIBLE HAVE BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
SECTION 3(b), 4(2) OR 4(6) OF THE SECURITIES  ACT OF 1933,  AS  AMENDED (THE
“SECURITIES  ACT”), AND,  ACCORDINGLY, MAY NOT BE OFFERED, SOLD,  PLEDGED,
TRANSFERRED, ASSIGNED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION OR EXCLUSION FROM THE REGISTRATION REQUIREMENTS THEREUNDER
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.
 
No. CE-4
$5,000.00
 

 
10% CONVERTIBLE NOTE DUE 6 MONTHS FROM ORIGINAL ISSUANCE DATE
 
THIS NOTE is a duly authorized note issued by National Automation Services,
Inc., a corporation organized and existing under the laws of the State of Nevada
(the “Company”), designated as its 10% Convertible Notes (the “Notes”) due in 6
months from the Original Issuance Date (the “Maturity Date”), issued on
September 10, 2013 (the “Original Issuance Date”) in an aggregate principal
amount of Five Thousand Dollars (US $5,000.00).
 
FOR VALUE RECEIVED, the Company promises to pay to Debra Stangl located at the
address listed below (the “Holder”) the principal sum of Five Thousand Dollars
(US $5,000.00), on or prior to the Maturity Date and to pay interest to the
Holder on the principal sum at a flat rate of 10% of the principal amount of the
Note (20% per annum).  Interest shall accrue daily commencing on the Original
Issuance Date until payment in full of the principal sum, together with all
accrued and unpaid interest, has been made.  If at any time after the Original
Issuance Date an Event of Default has occurred, the Holder shall be entitled to
remedies under Section 2 hereof. This is not a Public Offering and is being
offered to accredited investors only.
 
This Note is subject to the following additional provisions:
 
 
Section 1.             Events of Default and Remedies.
 
I.                      “Event of Default,” when used herein, means any one of
the following events (whatever the reason and whether any such event shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):
 
(a)            any default in the payment of the principal of or interest on
this Note as and when the same shall become due and payable either at the
Maturity Date, by acceleration, conversion, or otherwise;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)            the Company shall fail to observe or perform any other covenant,
agreement or warranty contained in, or otherwise commit any breach of, this
Note, and such failure or breach shall not have been remedied within fifteen
(15) Business Days of its receipt of notice of such failure or breach;


(c)            the Company shall commence a voluntary case under the United
States Bankruptcy Code as now or hereafter in effect or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the Company
under the Bankruptcy Code and the petition is not controverted within thirty
(30) days, or is not dismissed within sixty (60) days, after commencement of the
case; or a “custodian” (as defined in the Bankruptcy Code) is appointed for, or
takes charge of, all or any substantial part of the property of the Company or
the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or there is commenced against the Company any
such proceeding which remains un-dismissed for a period of sixty (60) days; or
the Company is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Company
suffers any appointment of any custodian or the like for it or any substantial
part of its property which continues un- discharged or un-stayed for a period of
thirty (30) days; or the Company makes a general assignment for the benefit of
creditors; or the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company shall call a meeting of its creditors with a view to arranging a
composition or adjustment of its debts; or the Company shall by any act or
failure to act indicate its consent to, approval of or acquiescence in any of
the foregoing; or any corporate or other action is taken by the Company for the
purpose of effecting any of the foregoing;


II.                    Remedies                         If  any  Event
of  Default occurs  and  continues, then  the Holder may, by notice to the
Company, accelerate all of the payments due under this Note by declaring all
amounts so due under this Note, whereupon the same shall become immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are waived by the Company, notwithstanding anything contained
herein to the contrary, and the Holder may immediately and without expiration of
any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law.  Such declaration may
be rescinded and annulled by the Holder at any time prior to payment hereunder.
No such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon.  This shall include, but not be limited to
the right to temporary, preliminary and permanent injunctive relief without the
requirement of posting any bond or undertaking.
 
(a)            The Holder may thereupon proceed to protect and enforce its
rights either by suit in equity and/or by action at law or by other appropriate
proceedings whether for the specific performance (to the extent permitted by
law) of any covenant or agreement contained in this Note or in aid of the
exercise of any power granted in this Note, and proceed to enforce the payment
of this Note. The Company agrees to pay reasonable costs of collection incurred
by Holder and its counsel upon a default and failure of the Company to pay the
Note in a timely manner.


 
 

--------------------------------------------------------------------------------

 
 
(b)            Except as expressly provided for herein, the Company specifically
(i) waives all rights it may have (A) to notice of nonpayment, notice of
default, demand, presentment, protest and notice of protest with respect to any
of the obligations hereunder or the shares of Common Stock and (B) notice of
acceptance hereof or of any other action taken in reliance hereon, notice and
opportunity to be heard before the exercise by the Holder of the remedies of
self-help, set-off, or other summary procedures and all other demands and
notices of any type or description except for cure periods; and (ii) releases
the Holder, its officers, directors, agents, employees and attorneys from all
claims for loss or damage caused by any act or failure to act on the part of the
Holder, its officers, attorneys, agents, directors and employees except for
gross negligence or willful misconduct.
 
(c)            As a non-exclusive remedy, upon the occurrence of an Event of
Default, the Holder may convert the remaining principal amount of the Notes and
accrued interest thereon at the Conversion Price upon  giving a Notice
of  Conversion to the Company.   Except as otherwise provided herein, the
Company shall not have the right to object to the conversion and it shall
release the shares of Common Stock so elected.
 
Section 2.                      Conversion.
 
(a) Upon Maturity, the unpaid principal amount of this Note plus all accrued
interest thereon shall be convertible into shares of Common Stock at $0.005 per
share (the “Conversion Price”), at the option of the Holder, in whole or in
part. Shares issued upon conversion shall become free trading stock as
promulgated by the rules and regulations of the U. S. Securities and Exchange
Commission. The date on which such conversion is to be effected (the “Conversion
Date”). The Holder shall effect conversions by surrendering the Note to be
converted to the Company, together with the form of notice attached hereto as
Exhibit A (“Notice of Conversion”). The Notice of Conversion shall specify the
amount of principal and accrued interest to be converted. The Notice of
Conversion, once given, shall be irrevocable. If, at Maturity, the Holder is
converting less than all of the principal and interest amounts represented by
this Note, the Company shall deliver to the Holder a cash payment equal to the
amount of principal and interest, which is not converted at Maturity. Upon
conversion in full of the Note or upon payment in full on or before the Maturity
Date, the Purchaser shall return the Note to the Company for cancellation. Upon
maturity of this Note, the debt owed by the Company is considered to comply with
the Securities Act of 1933 and Holder, upon conversion, can seek and render a
legal opinion from qualified legal counsel to have the restrictions lifted from
the security.
 
(b)          The Company shall use reasonable efforts to deliver to the Holder
not later than ten (10) Business Days after the Conversion Date, (i) a
certificate or certificates representing the number of shares of Common Stock
being acquired upon the conversion of this Note, and once this Note so converted
in part shall have been surrendered to the Company, the Company shall deliver to
the Holder a Note in the principal amount, if any, of this Note not then
converted; provided, however, that the Company shall not be obligated to issue
certificates evidencing the shares of Common Stock issuable upon conversion of
this Note until this Note is either delivered for conversion to the Company or
the Holder notifies the Company that this Note has been lost, stolen or
destroyed and provides an affidavit of loss and an agreement reasonably
acceptable to the Company indemnifying the Company from any loss incurred by it
in connection with such loss, theft or destruction.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           No  fractional shares  of  Common Stock  shall  be  issuable
upon  a  conversion hereunder and the number of shares to be issued shall be
rounded up or down to the nearest whole share.


(d)          The issuance of a certificate or certificates for shares of Common
Stock upon conversion of this Note shall be made without charge to the Holder
for any documentary stamp or similar taxes that may be payable in respect of the
issuance or delivery of such certificate, provided that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such certificate upon conversion in a name
other than that of the Holder and the Company shall not be required to issue or
deliver such certificates unless or until the person or persons requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.
 
(e)          The portion of the principal amount and accrued but unpaid interest
on the Note, if any, which is converted into Common Stock shall be canceled upon
conversion.
 
(f)           The Notice of Conversion (Exhibit A) shall be given to the Company
ten (10) days prior to Maturity and shall be effected on the Maturity Date no
later than 5:00 p.m. Nevada time on such Day.  In the event that the Notice of
Conversion is deemed given to the Company after 5:00 p.m. Nevada time on any
Business Day or at any time on a day that is not a Business Day, Notice of
Conversion will be deemed given on the following Business Day.
 
Section 3.                                  Absolute Payment Obligation; Except
as expressly provided herein, no provision of this Note shall alter or impair
the obligation of the Company, which is absolute and unconditional, to pay the
principal of, and interest on, this Note at the time, place, and rate, and in
the coin or currency, herein prescribed. This Note is a direct obligation of the
Company. This Note ranks pari passu with all other Notes now or hereafter issued
under the terms set forth herein. The Company represents that it shall not issue
more than $250,000 of Convertible Notes inclusive of this Note during the period
from the Issuance Date to the Maturity Date and that if any subsequent Note
under this provision is issued with more favorable terms, then this Note shall
be imbued with such more favorable terms retroactive to the issuance Date.
Notwithstanding the foregoing, the Company reserves the right to enter into a
variety of funding agreements at any time during the period of this Note with
terms and conditions dictated by market conditions and the capital needs of the
Company.
 
Section 4.                    Loss, Theft, Mutilation or Destruction.  If this
Note shall be mutilated, lost, stolen or destroyed, the Company shall execute
and deliver, in exchange and substitution for and upon cancellation of a
mutilated Note, or in lieu of or in substitution for a lost, stolen or destroyed
Note, a new Note for the principal amount of this Note so mutilated, lost,
stolen or destroyed but only upon receipt of an affidavit of such loss, theft or
destruction of such Note, and, if requested by the Company, an agreement to
indemnify the Company in form reasonably acceptable to the Company.
 
 
 

--------------------------------------------------------------------------------

 


Section 5.                    Payment Dates.   Whenever any payment or other
obligation hereunder shall be due on a day other than a Business Day, such
payment shall be made on the next following Business Day.
 
Section 6.                    Notices.   All notices, requests and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally against written receipt, by facsimile
transmission against facsimile confirmation, or mailed by recognized overnight
courier prepaid, to the parties at the following addresses:


If to the Company:
 
National Automation Services, Inc.
   
P.O. Box 400775
   
Las Vegas, NV  89140
   
Attn: Robert W. Chance, President & CEO
     
If to the Holder:
 
Debra Stangl
   
196 Kashmir
   
Sedona, AZ 86336

 
All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 8, be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 8, be deemed given upon facsimile confirmation, (c)
if delivered by overnight courier to the address as provided in this Section 8,
be deemed given on the earlier of the first Business Day following the date sent
by such overnight courier or upon receipt and (d) if by electronic mail, when
directed to an electronic mail address provided for in this Section 8, be deemed
given upon delivery (in each case regardless of whether such notice, request or
other communication is received by any other Person to whom a copy of such
notice is to be delivered pursuant to this Section 8). Any party from time to
time may change its address, facsimile number, email address or other
information for the purpose of notices to that party by giving notice specifying
such change to the other party hereto.
 
Section 7.                    Waiver.  Any waiver by the Company or the Holder
of a breach of any provision of this Note shall not operate as or be construed
to be a waiver of any other breach of such provision or of any breach of any
other provision of this Note.  The failure of the Company or the Holder to
insist upon strict adherence to any term of this Note on one or more occasions
shall not be considered a waiver or deprive that party of the right thereafter
to insist upon strict adherence to that term or any other term of this Note. Any
waiver must be in writing.
 
 
 

--------------------------------------------------------------------------------

 
 
Section
8.                  Invalidi   .    If  any  provlSlon  of  this  Note  is  held  to  be  invalid,  illegal  or
unenforceable, the balance of this Note shall remain in effect, and if any p
ovision is held to be inapplicable  to any person or. circumstance,  it shall
nevertheless  remain applicable to all other persons and circumstances.
 
Section 9.                  Rules of Construction. By its acceptance of this
Note, Holder acknowledges and agrees that he has been represented by counsel
during the negotiation and execution of this Note, and therefore he waives the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.
 
Section 10.                Governin   Law.   This Note shall be construed and
enforced  in accordance  with and governed  by the internal  laws of the State
of Nevada,  without regard  to its principles  of conflicts of laws.
 
Section 11.                Consent  to Jurisdiction;  Service of Process.   The
Company  and Holder, by his acceptance of this Note, each irrevocably consents
and agrees that any proceeding commenced by it arising out of or relating to
this Note shall be brought only in the applicable court in the State of Nevada
in any other manner provided by applicable law.
 
Section 12.                Waiver of Jury Trial. The Company and Holder, by his
acceptance of this Note, each irrevocably  waives any and all right to trial by
jury in any  proceeding arising out of or related to this Note.
 
Section 13.                Transfer; Assignment.   This Note is not
transferable, negotiable or assignable by
 
Holder except pursuant to the laws of descent and distribution.
 
Section 14.                Headings.   Headings are for convenience of reference
only and shall not limit or otherwise affect or be used in the construction of
any of the terms or provisions hereof.
 
IN WITNESS WHEREOF,  the Company  has caused this instrument to be duly executed
by an officer thereunto duly authorized as of the date first above indicated.
 
NATIONAL AUTOMATION SERVICES, INC.
 
 
 

--------------------------------------------------------------------------------